Case 1:18-cv-01562-CFC Document 149 Filed 10/16/19 Page 1 of 4 PageID #: 3576




 Frederick L. Cottrell, III
 Director
 302-651-7509
 Cottrell@rlf.com

October 15, 2019

VIA CM/ECF & HAND DELIVERY
The Honorable Colm F. Connolly
J. Caleb Boggs Federal Building                PUBLIC VERSION
844 N. King Street
Wilmington, DE 19801-3555

Re:   AstraZeneca AB v. Mylan Pharmaceuticals Inc., No. 18-1562-CFC


Dear Judge Connolly:

       We write on behalf of the Defendants in the above-captioned litigation in
response to Plaintiffs’ motion to compel and supporting letter. See D.I. 145, 146. In
short, there is no genuine dispute between the parties regarding the scope of
document discovery, and Defendants have produced documents falling within the
scope of Plaintiffs’ requests for production.

       Plaintiffs’ requests in their letter (D.I. 146) are different, and narrower, than
the dispute they asserted when they approached the Court nearly two months ago to
schedule this week’s discovery conference. On August 8, Defendants confirmed
that they would produce documents “related to products and/or formulations
containing budesonide and formoterol that led to the ANDA product described in
ANDA No. 211699, if any such documents exist.” D.I. 146, Ex. D at 1 (emphasis
added). On August 29, in an email not provided with their motion to compel,
Plaintiffs asserted an impasse over Defendants’ refusal to produce “documents
related to products and/or formulations containing budesonide or formoterol.” Ex.
A (emphasis added).

      That difference is meaningful. Budesonide and formoterol have long been
used separately in inhalation medicines. For example, long before the filing of
ANDA 211699, Mylan had approval for a standalone product containing budesonide
(in 2011). Ex. B at 2, 6. Documents regarding development of this standalone
product are neither within the scope of AstraZeneca’s requests for production, nor
relevant to “efforts to develop a budesonide/formoterol formulation” (D.I. 146 at 3).
Case 1:18-cv-01562-CFC Document 149 Filed 10/16/19 Page 2 of 4 PageID #: 3577

The Honorable Colm F. Connolly
October 15, 2019
Page 2
Rather, every asserted patent claim requires a budesonide/formoterol combination.
When the parties conferred, Defendants informed AstraZeneca that they would not
produce documents related to products that use only budesonide or only formoterol,
but would produce documents related to budesonide and formoterol combinations.
D.I. 146, Ex. D at 1. Apparently, AstraZeneca now agrees that only documents
related to the combination need to be produced.

       Defendants have produced documents AstraZeneca appears to now seek,
relating to formulations of budesonide and formoterol. Plaintiffs assert, for example,
that documents are missing because Plaintiffs “understand[] that…Defendants
worked to develop other drug products containing a combination of budesonide and
formoterol,” citing “work performed by 3M in collaboration with a third-party to
develop a budesonide/formoterol drug product,” including involving “Pre-ANDA
No. 207654.” D.I. 146 at 2. But the collaboration involving pre-ANDA 207654 was
development work done by 3M with a third party, and Plaintiffs readily admit
(fatally for their motion to compel) that Defendants have produced documents
describing at least that third-party collaboration. See D.I. 146 at 2 (“Defendants have
produced … documents related to work done by 3M and [the third party]”).
Defendants have also not withheld documents related to earlier combination-product
development efforts with another third party.

      Finally, the parties agreed to use search terms to collect documents. Plaintiffs
agreed repeatedly to search terms targeting documents mentioning both active
ingredients (budesonide and formoterol), and not targeting documents mentioning
only one. See Ex. C at 1, 3, and 4 (multiple search terms hitting only on documents
mentioning budesonide “AND” formoterol). Defendants have produced responsive
documents located using the agreed-upon terms, and are not withholding
combination budesonide/formoterol documents. AstraZeneca takes issue with
Defendants’ statement that they would produce documents related to products and
formulations “that led to the ANDA product described in ANDA No. 211699.” But
Defendants have produced those documents. Indeed, Defendants have produced
documents related to collaborations with third parties on a budesonide/formoterol
product.

      In short, Plaintiffs asserted a discovery impasse that ignored Defendants’
agreement to produce relevant documents. There is no dispute for the Court to
resolve.
Case 1:18-cv-01562-CFC Document 149 Filed 10/16/19 Page 3 of 4 PageID #: 3578

The Honorable Colm F. Connolly
October 15, 2019
Page 3
                                         Respectfully,

                                         /s/ Frederick L. Cottrell, III

                                         Frederick L. Cottrell, III (#2555)
FLC/jjr
Attach.
CC: Counsel of record (via email)
Case 1:18-cv-01562-CFC Document 149 Filed 10/16/19 Page 4 of 4 PageID #: 3579




                               CERTIFICATE OF SERVICE

I H E R E B Y C E R T I F Y that on October 15, 2019, true and correct copies of the foregoing

document were caused to be served on the following counsel of record as indicated:

VIA ELECTRONIC MAIL                             VIA ELECTRONIC MAIL
Christopher N. Sipes                            Michael P. Kelly
Gary M. Rubman                                  Daniel M. Silver
Megan P. Keane                                  Alexandra M. Joyce
Matthew Kudzin                                  MCCARTER & ENGLISH, LLP
Douglas A. Behrens                              Renaissance Centre
Anna Q. Han                                     405 N. King Street, 8th Floor
COVINGTON & BURLING LLP                         Wilmington, DE 19801
One CityCenter, 850 Tenth St. NW                (302) 984-6300
Washington, DC 20001                            mkelly@mccarter.com
(202) 662-6000                                  dsilver@mccarter.com
csipes@cov.com                                  ajoyce@mccarter.com
grubman@cov.com
mkeane@cov.com
mkudzin@cov.com
dbehrens@cov.com
ahan@cov.com



                                                 /s/ Jason J. Rawnsley
                                                 Jason J. Rawnsley (#5379)
                                                 rawnsley@rlf.com
